Citation Nr: 1302922	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  08-38 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial increased rating for a skin disability, rated 0 percent prior to December 20, 2010, and 10 percent as of December 20, 2010.  

2.  Entitlement to a combined schedular rating in excess of 90 percent prior to December 20, 2010.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1984 until retirement in October 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2011.  A transcript of the hearing is associated with the claims file. 

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This case was previously before the Board in January 2012, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  For the period prior to November 12, 2009, the Veteran's skin disability affected less than one percent of his total body or total exposed areas and he did not require systemic therapy, such as corticosteroids or other immunosuppressive drugs, for treatment.  

2.  For the period beginning November 12, 2009, the Veteran's skin disability has affected five percent of his total body or exposed areas and he has not required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for treatment.

3.  The Veteran's combined schedular disability rating, to include the appropriate bilateral factor, for the period prior to December 17, 2010, was 90 percent.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but not higher, for the period beginning November 12, 2009, for a skin disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7806 (2012).

2.  The criteria for a combined schedular disability rating of 100 percent were met as of December 17, 2010, but not earlier.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

The record shows that prior to the initial adjudication of the claims, the Veteran was provided a letter in March 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service medical records are on file, VA and private treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2012).

In every instance where the minimum schedular rating requires residuals and the schedule does not provide for a 0 percent rating, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2012).


Currently, the Veteran's skin disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, which pertains to eczema and dermatitis, as the Veteran's skin disability was originally diagnosed as eczema.  However, during the pendency of this appeal, the Veteran's skin disability diagnosis was amended to acne keloidalis nuchae.  There is no specific diagnostic code used to rate that disability.  However, the Board finds that the symptoms experienced by the Veteran continue to be best contemplated by 38 C.F.R. § 4.118, Diagnostic Code 7806.    

Under Diagnostic Code 7806, a 10 percent rating is warranted for eczema when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for eczema when 20 to 40 percent of the entire body or 20-40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the last 12-month period.  A 60 percent rating is warranted for eczema when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).   

For Veterans awarded service connection for multiple disabilities, each disability is separately rated pursuant to 38 C.F.R. Part 4.  Each disability rating is then combined according to the guidelines of 38 C.F.R. § 4.25 to obtain a combined rating.  Individual disability ratings are not simply added to obtain a combined rating; rather, any additional service-connected disabilities, after the first or most severe, are combined based on their effect on the Veteran's remaining efficiency following consideration of his initial or most severe service-connected disability.  38 C.F.R. § 4.25.  Combined ratings are determined based on a combined rating table.  38 C.F.R. § 4.25, Table I (2012).

When a partial disability results from disease or injury of both arms, of both legs, or of paired skeletal muscles; the ratings for the disabilities of the right and left sides will be combined as outlined in 38 C.F.R. § 4.25, Table I, and 10 percent of that value will be added (not combined) before proceeding with further combinations, or converting to a degree of disability.  38 C.F.R. § 4.26 (2012).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Skin Disability

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board finds nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In January 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported that as a result of his eczema he experienced itching, shedding, and crusting of his skin.  He denied exudation and ulcer formation.  The Veteran reported that his symptoms occurred constantly and that it affected the areas of his body that were exposed to the sun; including his head, hands, neck, and backs of his knees.  However, he reported that the rash did not affect his face.  The Veteran reported that during the past 12-months he had only received topical medication for treatment of his skin condition.  He denied experiencing any side-effects from his treatment.  

Upon physical examination, the Veteran was noted to have skin lesions on the posterior scalp, antecubital left, and popliteal right.  The Veteran's skin lesions were productive of exfoliation, but there was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  Skin lesions were noted to cover less than one percent of the exposed areas and less than one percent of the entire body.  The examiner noted that the skin lesions were not associated with a systemic disease and they did not manifest in connection with a nervous condition.  There were no nodules, lumps, or cysts present.  The examiner diagnosed eczema.  

In December 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he continued to experience rash symptoms on the areas of his body that were exposed to the sun including his head.  However, he reported that he did not get rash symptoms on his face, hands, or neck.  The Veteran reported that his rash caused him to experience symptoms of itching, shedding, exudation, and crusting on the back of his head.  He denied ulcer formation, but did report that his symptoms were constant.  The Veteran reported that he was prescribed topical corticosteroids as needed for treatment.  He denied using any light or electronic beam therapy for treatment of his eczema.  The Veteran reported that he did not experience any overall functional impairment as a result of his eczema symptoms.  

Upon physical examination, there were no signs of skin disease, acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  The examiner confirmed the diagnosis of eczema.  There was no discussion of the presence of a rash in the examination report.  

In March 2012, the Veteran was afforded another VA examination.  The Veteran was noted to use Minocycline, topical corticosteroids, and Benzoyl Peroxide for treatment of his skin disability.  The Veteran was not prescribed systemic corticosteroids or other immunosuppressive medication for treatment of his skin disability.  The Veteran was not noted to have undergone any treatments or procedures, other than the noted medication, for treatment of his skin disability in the last 12-month period.  The Veteran did not experience any debilitating or non-debilitating episodes as a result of his skin disability.

Upon physical examination, the Veteran's skin disability was noted to affect approximately five percent of his total body area and five percent of his exposed body area.  The Veteran's acne was noted to affect less than 40 percent of the Veteran's face and neck.  There were no tumors or neoplasms present.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's skin disability.  The Veteran's skin disability did not have an impact on the Veteran's ability to work.  The examiner noted that the Veteran's skin disability was previously mistakenly diagnosed as eczema, but that the actual diagnosis should be acne keloidalis nuchae.  The examiner further noted that it was not necessary for the Veteran to return during a flare-up of his skin disability as the eruption was always located on the same small area of the nape of the Veteran's neck and, as noted, residuals were barely visible.  Furthermore, the examiner noted that he could not advise the Veteran to stop his medication in order to provoke a flare-up.

A review of the record shows that the Veteran also receives fairly regular treatment for his skin disability at the VA Medical Center.  A review of the treatment notes of record are absent any indication that the Veteran has been prescribed any systemic therapy or other immunosuppressive drugs for treatment of his skin disability.  Additionally, the treatment notes of record do not show that the Veteran's skin disability affects more than five percent of the total body area or more than five percent of exposed areas of his body.  In fact, in the most recent treatment notes of record, the Veteran has reported an improvement in his symptoms following a medication change.  

The Veteran has also received private treatment for his skin disability.  A review of those records is absent any indication that the Veteran has ever been prescribed any systemic therapy or immunosuppressive drugs for treatment of his skin disability.  Nor do the records indicate the percentage of the Veteran's body affected by his rash. 

The Board finds that the Veteran is entitled to a 10 percent disability rating for his skin disability as of November 12, 2009.  The Board notes that November 12, 2009, is the first date upon which VA received notice that the Veteran's skin disability may have increased in severity since his last VA examination and it is through no fault of the Veteran that he was not afforded an adequate skin examination until March 2012.  At his March 2012 VA examination, the VA examiner clearly stated that the Veteran's skin disability affected five percent of the total body area and five percent of total exposed areas.  While the Veteran had a VA examination in December 2010, that examination report is absent any discussion of the Veteran's rash/outbreak or any percentage of coverage.  Therefore, an assessment regarding how much of the Veteran's skin was affected by his skin disability could not be determined.  Based on the findings of the March 2012 VA examination report, the Board finds that the symptoms of the Veteran's skin disability more closely approximate those contemplated by the 10 percent rating criteria for the period beginning November 12, 2009.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).

Consideration has been given to assigning a compensable disability rating for the period prior to November 12, 2009.  However, prior to that time, there is no indication that he Veteran's skin disability affected at least five percent of his total body or at least five percent of his exposed areas or that he required intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period.  In fact, at his January 2008 VA examination, the Veteran's skin lesions were noted to cover less than one percent of the exposed areas and less than one percent of the entire body.  Additionally, the Veteran himself reported, and it was confirmed by the record, that he had not been prescribed any systemic therapy or immunosuppressive drugs for treatment of his skin disability.  Therefore, the Board finds that a compensable disability rating is not warranted for the period prior to November 12, 2009.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Consideration has been given to assigning a higher disability rating for the period beginning November 12, 2009.  However, a review of the record is absent any indication that the Veteran's skin disability affects at least 20 percent of the entire body or at least 20 percent of exposed areas; or, that he has required systemic therapy, such as corticosteroids or other immunosuppressive drugs, at least intermittently for a total duration of at least six weeks during the last 12-month period.  In fact, the Veteran's skin disability has been found to only affect, at worse, five percent of the total body/exposed area.  Additionally, the March 2012 VA examiner noted that the Veteran was treated with oral and topical medication for his skin disability, but specifically noted that the treatment did not include systemic therapy or other immunosuppressive drugs.  Therefore, the Board finds that a higher disability rating is not warranted for the Veteran's skin disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2012).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned beyond the currently assigned rating.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1) (2012).



Entitlement to a Higher Combined Schedular Disability Rating
 
A review of the record shows that in a January 2012 rating decision, the Veteran was granted service connection for right and left foot disabilities.  Based on the disability ratings assigned in that decision, the increased rating assigned for the Veteran's skin disability in this decision, and the Veteran's other existing disability ratings, the Board notes that the Veteran will have warranted a schedular 100 percent disability rating as of December 17, 2010.  Therefore, the Board has limited its consideration to whether a combined rating greater than 90 percent was warranted prior to December 17, 2010.  

Prior to December 17, 2010, the Veteran was in receipt of service connection for the following disabilities:  sleep apnea, rated 50 percent; lumbar spine arthritis, rated 20 percent; urethral stricture with erectile dysfunction, rated 10 percent prior to May 27, 2009, and 20 percent as of May 27, 2009; right shoulder tendonitis, rated 10 percent; left ankle tendonitis, rated 10 percent; right ankle tendonitis, rated 10 percent; right foot arthritis with plantar fasciitis, rated 10 percent; left foot arthritis with plantar fasciitis, rated 10 percent; tinnitus, rated 10 percent; asthma, rated 10 percent; hypertension, rated 10 percent; right carpal tunnel syndrome, rated 10 percent; left carpal tunnel syndrome, rated 10 percent; right cubital tunnel syndrome, rated 10 percent; a skin disability, rated 0 percent prior to November 12, 2009, and 10 percent as of November 12, 2009; right knee arthritis, rated 0 percent; left knee arthritis, rated 0 percent; bilateral pes planus, rated 0 percent; and a left hand scar, rated 0 percent.  The Veteran's combined schedular disability rating, to include the appropriate bilateral factor, was 90 percent for the entire period prior to December 20, 2010, regardless of the increased disability ratings assigned for the Veteran's service-connected urethral stricture and skin disability. 

In a March 2011 Decision Review Officer (DRO) decision, the Veteran was granted increased disability ratings for his right and left knee disabilities.  At that time, the Veteran was granted entitlement to a 10 percent rating for right knee arthritis and to a 10 percent rating for left knee arthritis, both effective December 17, 2010.  When the Veteran's increased disability ratings for his right and left knee disabilities are combined with his other service-connected disability ratings, the Veteran's combined schedular disability rating, to include the appropriate bilateral factor, was 100 percent as of December 17, 2010.  

For the period prior to December 17, 2010, by applying the Veteran's various service-connected disability ratings, including the higher ratings for both the Veteran's urethral stricture of 20 percent and skin disability of 10 percent to the combined rating table found at 38 C.F.R. § 4.25, the Board finds that the 90 percent combined schedular rating assigned by the RO was proper.  

The Board notes that as the Veteran has disabilities that affect both his upper extremities and both his lower extremities, he is entitled to a bilateral factor.  The compensable disability ratings affecting the Veteran's bilateral upper and lower extremities must be combined pursuant to 38 C.F.R. § 4.25 to determine the appropriate bilateral factor to be added before being combined with the Veteran's remaining disability ratings.  38 C.F.R. § 4.26 (2012).  Under 38 C.F.R. § 4.25, Table 1, the Veteran's separate 10 percent disability ratings for right shoulder tendonitis, left ankle tendonitis, right ankle tendonitis, right foot arthritis, left foot arthritis, right carpal tunnel syndrome, left carpal tunnel syndrome, and right cubital tunnel syndrome combine for a 57 percent disability rating.  Therefore, a bilateral factor of 5.7 should be added in accordance with 38 C.F.R. § 4.26 before this total is combined with the Veteran's remaining disability ratings.  Therefore, the Veteran's combined disability rating, to include appropriate bilateral factor, for his disabilities affecting opposite extremities is 63.  When the 63 percent is combined with the Veteran's remaining disability ratings of 50, 20, 20, 10, 10, 10, 10, 0, 0, 0, and 0 percent; a combined disability rating of 94 percent is warranted.  The 94 percent is rounded down in accordance with 38 C.F.R. § 4.25 for a 90 percent disability rating.

In the absence of any error by the RO in calculating the Veteran's combined disability rating, his claim for a higher schedular combined rating must be denied.  The Board notes that the procedures for computation of combined disability ratings are established by regulation and the Board is without legal authority to deviate from the combined rating table, except in extraordinary situations as outlined in 38 C.F.R. § 3.321.  Such a claim is not before the Board.  Where, as here, the law is dispositive, the claim for higher combined rating prior to December 17, 2010, must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Therefore, the Board finds that the Veteran was entitled to a 100 percent schedular combined rating as of December 17, 2010, and that date is granted for the assignment of a 100 percent schedular combined rating.  However, the Board is legally prohibited from awarding the Veteran a higher combined schedular disability rating for the period prior to December 17, 2010.


ORDER

Entitlement to an increased rating of 10 percent, but not higher, as of November 12, 2009, but not earlier, for a skin disability is granted.

Entitlement to a combined schedular disability rating of 100 percent as of December 17, 2010, but not earlier, is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


